t c memo united_states tax_court dennis p and diana c raquet petitioners v commissioner of internal revenue respondent docket no filed date lavonne lawson for respondent memorandum findings_of_fact and opinion fay judge this case is before the court on respondent's motion to dismiss for lack of prosecution as to petitioner diana c raquet by statutory notices of deficiency dated 1all references to petitioner are to diana c raquet date respondent determined deficiencies in petitioners' federal income taxes in the amounts listed below additions to tax and increased interest sec sec sec_6621 deficiency dollar_figure big_number year 1to be determined 2fifty percent of the interest due on the deficiency -- -- dollar_figure dollar_figure a dollar_figure dollar_figure a -- -- -- -- sec_6653 sec_6659 sec_6661 -- -- dollar_figure big_number -- -- -- -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency for the tax_year determined petitioners had a zero deficiency but were liable for additions to tax pursuant to sec_6653 sec_6659 and sec_6661 respondent contends that the zero deficiency occurred as a result of a clerical_error in the schedule of adjustments which was attached to the notice_of_deficiency for the tax_year in an amendment to answer filed date amendment to answer respondent corrected the error on the statutory_notice_of_deficiency and stated that the correct deficiency is dollar_figure respondent contends that she does not bear the burden_of_proof a sec_2respondent issued two notices of deficiency to petitioners both notices are dated date in the first notice_of_deficiency respondent determined deficiencies and additions to tax in petitioners' federal income taxes for the taxable years and in the second notice_of_deficiency respondent determined deficiencies and additions to tax in petitioners' federal income taxes for the taxable_year to the correct deficiency amount for the tax_year because the error in the deficiency was evident from the other informa- tion set forth in the notice_of_deficiency the issues for decision are whether respondent bears the burden_of_proof when respondent increases a deficiency in her amendment to answer when the increase in deficiency was due to a clerical_error in the notice_of_deficiency we hold that respondent only bears the burden of establishing the clerical or mathematical error petitioner retains the burden with regard to respondent's sub- stantive determinations whether respondent's motion to dismiss for lack of prosecution should be granted we hold that it should findings_of_fact at the time the petition was filed petitioners resided in los gatos california by two statutory notices of deficiency each dated date respondent determined deficiencies additions to tax and increased interest in petitioners' federal income taxes for the tax years and the adjustments determined in the notices of deficiency were with regard to petitioners' participation in two tax_shelter projects encore leasing corp and kelsey soda lake mining in the notice_of_deficiency for the taxable_year the notice_of_deficiency respondent asserted adjustments of dollar_figure thus respondent increased petitioners' taxable_income for the tax_year to dollar_figure from dollar_figure which was the amount reported by petitioners based on the increase in taxable_income respondent determined a tax_liability of dollar_figure for the taxable_year respondent set forth these determinations in a schedule of adjustments for the tax_year which was attached to the notice_of_deficiency also in the notice_of_deficiency respondent determined additions to tax for negli- gence overvaluation and substantial_understatement and additional interest respondent contends that due to a clerical_error despite the above adjustments the amount of the deficiency ultimately reflected in the notice_of_deficiency was zero the error occurred in the schedule of adjustments for the tax_year page of the schedule of adjustments indicates that petitioners reported taxable_income of dollar_figure for page of the schedule of adjustments states that petitioners on the same return reported dollar_figure in federal income taxes this amount is actually the amount that respondent claims is petitioners' liability for taxes for respondent placed the dollar_figure in the column for the amount of the reported liability on peti- tioners' federal_income_tax return the amount of tax in fact reported on petitioners' federal_income_tax return was zero respondent contends that an amount of zero should have been placed in the space for total_tax per return on the schedule of adjustments the zero subtracted from the total corrected income_tax_liability of dollar_figure would have led to the statement of the deficiency as dollar_figure on date the parties filed with the court a partial stipulation of settlement with regard to the kelsey soda lake mining issues in the partial stipulation of settlement petitioners agreed to an adjustment of dollar_figure for the tax_year with regard to the kelsey soda lake mining tax_shelter project additionally petitioners conceded the addition_to_tax for overvaluation with respect to the dollar_figure adjustment respondent agreed to concede the addition_to_tax for negligence with regard to the dollar_figure adjustment also petitioners were granted the opportunity to claim a theft_loss for substantiated cash out-of-pocket on date petitioners' attorneys filed a motion for withdrawal of counsel in the motion petitioners' attorneys state that they have tried to obtain direction from petitioners concerning a potential settlement of this case to date we have been unable to receive any commitment from petitioner dennis raquet and we have received no communication whatsoever from diana raquet 3the motion for withdrawal of counsel also listed peti- tioners as having separate addresses the record is unclear as to when petitioners were married and whether they remain married the only evidence of petitioners' marriage is that they jointly filed a federal_income_tax return for the tax_year on date respondent sent a branerton_letter 61_tc_691 to peti- tioner in which respondent invited petitioner to a conference at respondent's san jose california office in the letter respondent also suggested that petitioner assemble all documenta- tion which she planned to use to support her case in trial respondent also sent the same branerton_letter branerton corp v commissioner supra to petitioner dennis p raquet except that respondent requested a conference with him on a different date petitioner dennis p raquet did subsequently meet with respondent petitioner diana c raquet however failed to attend the conference and never furnished respondent with the requested documentation by means of a notice setting case for trial served upon petitioners petitioners were informed that this case was calendared for trial in los angeles california with a time and date certain this notice included the following paragraphs the calendar for that session will be called pincite a m on that date and both parties are expected to be present at that time and be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you your attention is called to the court's require- ment that if the case cannot be settled on a mutually satisfactory basis the parties before trial must agree in writing to all facts and all documents about which there should be no disagreement therefore the parties should contact each other promptly and coop- erate fully so that the necessary steps can be taken to comply with this requirement your failure to coop- erate may also result in dismissal of the case and entry of decision against you within the time in which discovery was allowed respondent pursuant to rule served on petitioners respondent's request for production of documents petitioners failed to respond to respondent's request for production of documents and respondent's request for admissions thus respondent filed with the court a motion to compel production of documents based on respondent's motion to compel production of documents the court issued an order granting respondent's motion to compel production of docu- ments and ordering petitioners to produce within days those documents requested in respondent's request for production of documents the order also stated in the event petitioners do not fully comply with the provisions of this order this court will be inclined to impose sanctions pursuant to tax_court rule which may include dismissal of this case and entry of a decision against petitioners after the court granted respondent's motion to compel production of documents respondent spoke with petitioner and discussed possible ways to settle this case pursuant to this conversation respondent wrote petitioner a letter in which respondent requested that petitioner determine how she wanted to resolve this case in a subsequent conversation with respondent petitioner indicated that she had received the letter in another conversation petitioner notified respondent that she would not sign a proposed decision document to resolve this case and that she did not plan to attend the calendar call in los angeles california based on this information respondent informed petitioner that respondent planned to file at the calendar call in los angeles california a motion to dismiss for lack of prosecution with regard to petitioner shortly before the case was called for trial respondent filed with the court a motion for leave to file amendment to answer and lodged the amendment to answer the court granted respondent's motion for leave to file amendment to answer in the amendment to answer respondent notified the court of the clerical_error in the notice_of_deficiency the amendment to answer also stated that the deficiency asserted for the tax_year was in the amount of dollar_figure the original deficiency for the tax_year was dollar_figure however the settlement of the kelsey soda lake mining tax_shelter issue reduced the deficiency to dollar_figure when this case was called for trial in los angeles california petitioner did not appear at the calendar call respondent filed with the court on behalf of petitioner dennis p raquet a stipulation of settlement between respondent and petitioner dennis p raquet in the stipulation of settle- ment between respondent and petitioner dennis p raquet peti- tioner dennis p raquet agreed to the deficiencies and additions to tax for the taxable years through including the increased deficiency of dollar_figure for the tax_year also at the calendar call respondent filed with the court a motion to dismiss for lack of prosecution as to petitioner diana c raquet burden_of_proof opinion respondent bears the burden_of_proof with respect to an increased deficiency here respondent increased the deficiency determined in the notice_of_deficiency in her amendment to answer the increase in deficiency was due to a clerical_error in the preparation of petitioner's notice_of_deficiency in the context of a case such as the one before us where the increase in deficiency is based on a clerical or mathematical error in the notice_of_deficiency respondent bears only the burden of estab- lishing the clerical or mathematical error petitioner retains the burden with regard to respondent's determinations see 80_tc_331 n 27_tc_840 see also kiehl v commissioner tcmemo_1986_54 holtz v commissioner tcmemo_1982_436 we find that respondent has met this burden of establishing the clerical_error through the introduction of petitioners' federal_income_tax return which reported petitioners' amount of tax as zero alternatively if respondent were to have the burden_of_proof she could satisfy her burden_of_proof based on deemed admissions see eg 77_tc_334 baldwin v commissioner tcmemo_1984_119 pursuant to rule c each matter is deemed admitted unless within days after service of the request the party to whom the request is directed serves upon the requesting party either a written answer specifically admitting or denying the matter involved or an objection respondent issued requests for admissions on date petitioner never responded to respondent's requests for admissions thus even if respondent had the burden_of_proof she would have satisfied her burden_of_proof with respect to the increased deficiency since respondent's requests are deemed admitted pursuant to rule c including an admis- sion that the deficiency for the taxable_year is in the amount of dollar_figure lack of prosecution with respect to respondent's motion to dismiss for lack of prosecution as to petitioner diana c raquet rule sec_123 and sec_149 provide as follows rule b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule rule a attendance at trials the unexcused absence of a party or a party's counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prose- cute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties we find that petitioner's failure to cooperate with respondent during the pretrial period made it impossible for respondent to conduct negotiations exchange information and stipulate mutually agreeable facts as required by rule c the standing_pretrial_order has not been complied with by petitioner nor have the mandates of the court in 61_tc_691 thus in light of peti- tioner's conduct in this proceeding and her failure to appear when the case was called for trial we conclude that dismissal is appropriate accordingly respondent's motion to dismiss for lack of prosecution as to petitioner diana c raquet will be granted to reflect the foregoing an appropriate order will be issued granting respondent's motion to dismiss and decision will be entered for respondent consistent with the foregoing
